DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujii (JPH1029020).
Regarding claim 8, Fujii discloses a floating cutter unit (Fig. 1-10) for use with a trimming press processing device ([0005] press mechanism), the floating cutter unit comprising: a floating cutter (15) having a first side surface (left side surface of 15 as viewed in Fig. 1), a second side surface (right side surface), a tail end surface (top side surface) above the first side surface and the second side surface, and a cutting edge (see Fig. 3: left bottom edge of 15 is the cutting edge which with the left 16, it cuts the workpiece) at a bottom edge of the first side surface, the first side surface and the second side surface being on opposite sides of the floating cutter offset (not in the same line) from and extending in parallel to a central axis (central vertical axis of 15 would be in the middle of first and second side surfaces) of the floating cutter so that the central axis of the floating cutter extends between the first side surface and the second side surface; a holder set (left and right 16) configured to hold the floating cutter and allow the floating cutter to move in a direction (vertical) of the central axis of the floating cutter; a spring ([0018] element 11. Examiner notes that applicant’s spring 4 is a hydraulic/gas filled cylinder that acts as a spring as shown in Fig. 2 and element 11 of Fujii’s element 11 also acts as a spring- see [0018]) in contact with the tail end surface of the floating cutter, the spring being configured to apply a reaction force ([0017] urged downward) to the floating cutter; and a first guide member (17) fixed to the holder set, the first guide member comprising a first guide surface (shown below in Fig. 4) that is configured to guide a movement (guides the movement of 11 therefore the movement of 15) of the floating cutter in the direction of the central axis by engaging the second side surface of the floating cutter so that the second side surface of the floating cutter slides along the first guide surface (see Fig. 4 (or 5): when 15 is moved up, it contacts the inside surface of 17).  

    PNG
    media_image1.png
    617
    621
    media_image1.png
    Greyscale

Regarding claim 28, Fujii discloses the floating cutter unit according to claim 8, wherein the first guide surface is offset from and extends parallel to the central axis of the floating cutter so that the second side surface of the floating cutter is between the central axis of the floating cutter and the first guide surface (see below: when 15 retracts toward 17, it meets the claim requirement).

    PNG
    media_image2.png
    628
    621
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Examiner notes that a phone call was made on 04/18/22 to the applicant to suggest adding claim 10 into claim 8. However, the agreement was not reached.
Claim 10, 14, 18, 22, 24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Fujii discloses the floating cutter unit according to Claim 8, comprising: a plurality of intermediate side surfaces (side surfaces of 16 into and out of the page as shown in Fig. 1) that extend from the first side surface to the second side surface.
Fujii fails to disclose “a plurality of supplemental guide members, each supplemental guide member comprising a supplemental guide surface configured to guide the movement of the floating cutter in the direction of the central axis by engaging a respective one of the intermediate side surfaces so that the respective one of the intermediate side surfaces slides along the supplemental guide surface.” as set forth in claim 10. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 10, 14, 18, 22 are deemed patentable over the prior art of record.
Regarding claim 24, Fujii discloses the trimming press processing device, comprising: a trimming press lower die (13); a main trimming press upper die (17) configured to move toward (see Fig. 1-3: movement of the dies) the trimming press lower die and cuts from a plate material (P) between the main trimming press upper die and the trimming press lower die along a trim line (dotted line in Fig. 6); the floating cutter unit according to Claim 8, the floating cutter unit being configured to 1) move together ([0016] 15-17 move toward 13 & see Fig. 1-3.) with the main trimming press upper die toward the trimming press lower die, 2) cut ([0017] punching out by cutting) the plate material between the trimming press lower die and the floating cutter unit, and 3) cut off, together with the main trimming press upper die, a scrap (102) other than a product part (101) from the plate material.
Fujii fails to disclose “a scrap cutting press lower die, which is positioned with a space from a cutting edge of the trimming press lower die at a distance larger than a plate thickness of the plate material in a direction in which the main trimming press upper die moves; and a scrap cutting press upper die, configured to move together with the main trimming press upper die and divide the scrap along a scrap cut line between the scrap cutting press upper die and the scrap cutting press lower die, wherein the floating cutter unit is configured so that when the floating cutter that has cut off the scrap is pressed against the scrap cutting lower die, the floating cutter is moved relative in a reverse direction to the direction in which the main trimming press upper die is moved against to the holder set by compression of the spring.” as set forth in claim 24. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 24, 27 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
	/JESSICA CAHILL/            Primary Examiner, Art Unit 3753